Van Brunt, P. J.
The disposition of the case of Bank v. Same Defendant, 16 N. Y. Supp. 75, seems to dispose of this appeal. Notwithstanding the weakness of the papers upon which the plaintiff’s attachment was granted, the appellant cannot succeed upon this appeal, because of the fact, of which this court must take judicial notice, that its attachment has been set aside upon motion of the defendant because of the insufficiency of the papers upon which it was granted, and is therefore no longer in a position to assert any claim to the property upon which the attachment in this action had been levied. We think, therefore, that the appeal must be dismissed, but without costs. All concur.